Conrad, J.
This case has been a source of much concern to the court. 'The evidence has been most carefully weighed and considered. The charge of adultery made against the wife is recognized as the most serious offense embraced in the divorce law, and when made should be sustained by testimony that clearly establishes the allegation. Suspicious circumstances, untoward conduct, questionable surroundings, are all facts that affect reputation, but more than that is required to prove adulterous acts.
In this case, it is evident from what has been shown that the wife, the defendant, has been guilty of many acts that were reprehensible, that she has entertained male callers more frequently than was advisable and that inmates of her house have been persons of questionable character, but to the minds of the court, while these things all tend to injure the reputation of the defendant, they are not sufficient to establish, to our satisfaction, the charge of adultery, as alleged.
We therefore refuse the decree nisi with costs on the plaintiff.